Citation Nr: 1310661	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for neck disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2006, the Veteran testified at a formal RO hearing in Nashville, Tennessee.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The case was previously before the Board in January 2008 and October 2009, at which times the Board remanded the Veteran's claims for further evidentiary development.  In February 2011, the Board denied the benefit sought on appeal.  The Veteran appealed the Board's February 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2012, the Court issued a Memorandum Decision, which vacated and remanded the Board's February 2011 decision to the extent it denied reopening the Veteran's claims of entitlement to service connection for low back disability, entitlement to service connection for neck disability and entitlement to service connection for headaches.  Subsequently, the case has been returned to the Board.

The reopened issues of entitlement to service connection for low back disability, entitlement to service connection for neck disability and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for residuals of head injury and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  A November 1993 rating decision denied service connection for headaches and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

3.  A March 1997 rating decision denied service connection for residuals of a fall, including head, neck, and back condition, and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

4.  A July 2002 rating decision denied service connection for residuals of lumbar injury, residuals of cervical injury, and residuals of head injury to include headaches, and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

5.  Evidence received since the time of the final July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for low disability, entitlement to service connection for neck disability and entitlement to service connection for headaches.



CONCLUSIONS OF LAW

1.  The June 1981 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The November 1993 rating decision is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  The March 1997 rating decision is final.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

5.  Evidence submitted to reopen the claims of entitlement to service connection for low back disability, entitlement to service connection for neck disability, and entitlement to service connection for headaches is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for a head injury in a June 1981 rating decision on the basis that although a head trauma was shown in service, it healed up completely, leaving no residual disability, and was considered to be acute and transitory condition.  The RO concluded that no ratable head disability was present.  The Veteran did not submit any medical evidence within one year of the June 1981 rating decision, nor did he file a timely appeal to the June 1981 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Veteran filed a claim to reopen his claim for service connection for a head injury in October 1993 and the RO declined to reopen the claim in a November 1993 rating decision.  The Veteran did not submit any medical evidence within one year of the November 1993 rating decision, nor did he file a timely appeal to the November 1993 rating decision.  Therefore, it is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

In October 1996, the Veteran filed a claim to reopen his claim for service connection for a fall injury, including head, neck, and back condition, and the RO declined to reopen the claim in a March 1997 rating decision.  The Veteran did not submit any medical evidence within one year of the March 1997 rating decision, nor did he file a timely appeal to the March 1997 rating decision.  Therefore, it is final.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

In April 2011, The Veteran filed a claim to reopen his claims for service connection for back, neck and head disabilities and the RO declined to reopen the claims in a July 2002 rating decision.  The RO concluded that although low back strain, neck pain and head injury were shown in service, there was no relationship between the conditions that occurred in service and the current low back, neck and head conditions.  The Veteran did not submit any evidence showing a relationship between the conditions that occurred in service and the current low back, neck and head conditions within one year of the July 2002 rating decision, nor did he file a timely appeal to the July 2002 rating decision.  To that effect, the Board acknowledges that the Veteran filed a timely notice of disagreement in September 2002, after which a statement of the case was issued in June 2003.  However, the Veteran did not submit a substantive appeal after September 2003, which was not accepted because it was not timely filed.  Therefore, the July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The basis of the prior final denial was the RO's finding that there was no evidence linking the Veteran's current low back and neck disabilities and headaches to his period of active service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the July 2002 rating decision that addresses this basis.

At the time of the July 2002 rating decision, the following pertinent evidence was of record:

The October 1969 service enlistment examination noted that the Veteran had suffered an "acute back strain two weeks ago.  Okay now.  Asymptomatic."

Service treatment records showed that in February 1970, the Veteran had "passed out and hit [the] back of [his] head and shoulder on pavement."  He was referred to neurosurgery at that time.  A separate February 1970 service treatment record documented the Veteran's complaints of "post-fall cervical vertebral pain."  A service treatment record dated March 1970 documented the Veteran's report of a headache and a November 1970 service treatment record indicated that the Veteran had experienced headaches continuously since his fall.  In January 1971, the Veteran was treated for multiple abrasions on his head and back following an altercation.  The November 1972 service separation examination did not document any continuing abnormalities pertaining to the head, back, or neck.

A May 2000 VA treatment record contained the Veteran's report that he fell in the Army and subsequently suffered chronic low back pain and frequent headaches "in the posterior head region from the back pain."  Neck and low back pain were also noted in August 2000 and July 2001 VA treatment records.

An X-ray report dated September 2000 documented an abnormal cervical spine with "loss of normal cervical lordosis through the mid c-spine . . . large anterior osteophytes at C4-C5 and C6 with probable calcification and thickening of the anterior longitudinal ligament . . . bilateral neuroal foraminal narrowing."  A separate X-ray report documented "minor loss of disc height at L2-L3 and L3-L4.  Large anterior and lateral osteophytes are present at L2-L3, L3-L4, and L4-L5."  

A May 2002 VA treatment record noted "extensive degenerative disc disease and degenerative joint disease C3-C7 and L2-L5."  

Also of record were statements of the Veteran to the effect that he has continuously suffered from headaches, as well as low back and neck pain since a fall during his military service.  

Evidence submitted and obtained since the July 2002 rating decision includes private treatment records dated in September 1998 showing the Veteran's emergency room visit and treatments for his low back pain; VA treatment records dated from May 2002 to March 2010 reflecting the Veteran's continuing complaints of, and treatments for, headaches, chronic low back pain and neck pain; and statements from the Veteran, including his May 2006 RO hearing testimony, describing the fall in service and that he experienced low back and neck pain and headaches since service.

In its May 2012 Memorandum Decision, the Court found that the Board erroneously applied the principles set forth in Shade because it did not discuss whether the Veteran should be provided a VA examination to determine the etiology of the Veteran's low back and neck disabilities and headaches, given the new evidence.  Accordingly, without addressing the merits of this evidence, the Board finds that it addresses the issues of whether the Veteran's current low back and neck disabilities and headaches were related to service including whether there has been continuity of symptomatology since service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for low back disability, entitlement to service connection for neck disability, and entitlement to service connection for headaches, since the July 2002 rating decision.  On this basis, the issues of service connection for low back disability, entitlement to service connection for neck disability, and entitlement to service connection for headaches are reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for low back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for neck disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for headaches is reopened and, to that extent only, the appeal is granted.

REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he injured his low back, neck and head in a fall accident in 1969 while in service.  Through various written statements and during his May 2006 RO hearing, the Veteran testified that during his basic training in San Antonio, Texas, he "blacked-out" and had a fall accident and hit his head and neck on concrete ground, for which he was hospitalized.  He further stated that he experienced pain in the low back, neck and head ever since that time.  The Veteran is certainly competent to provide lay evidence regarding the alleged low back, neck and head injuries in service and observable symptoms ever since that time.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Board therefore finds that a VA examination is warranted to adequately decide the merits of the claims.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from March 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of his low back and neck disabilities and headaches.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's low back and neck disabilities and headaches are at least as likely as not (50 percent probability or more) related to his military service, to include the claimed fall injury in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


